Citation Nr: 0017357	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for headaches.  

Entitlement to service connection for residuals of a head 
injury.  

Entitlement to a compensable rating for tinea pedis.  

Entitlement to a compensable rating for residuals of a left 
foot injury, with fracture of the proximal phalanx of the 
small toe.  

Entitlement to a compensable rating for residuals of multiple 
left ankle injuries, including sprains and a crush injury.  

Entitlement to a compensable rating for residuals of a left 
wrist strain injury with tendinitis.  

Entitlement to a compensable rating for residuals of a right 
knee injury.  

Entitlement to a compensable rating for a fibrotic nodule of 
the right palm.  

Entitlement to a compensable rating for tendinitis of the 
right wrist.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1998.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in August 1998 which, inter alia, denied service 
connection for a left knee disorder, headaches, and residuals 
of a head injury, and granted service connection for the 
remaining disabilities listed above, assigning a 
noncompensable evaluation for each disability.  

Although the veteran initially disagreed with the rating 
assigned for painful calluses of both feet, he did not submit 
a substantive appeal as to that issue.  Moreover, the two VA 
Form 9's that he did submit, received in January 1999 and 
March 1999, specifically indicated that he was appealing only 
the issues listed above.  Accordingly, no appeal relating to 
the rating for painful calluses is currently before the 
Board.  

The issues concerning compensable ratings for tinea pedis, 
residuals of a left foot injury, residuals of left ankle 
injuries, residuals of a left wrist injury, residuals of a 
right knee injury, a fibrotic nodule on the right palm, and 
tendinitis of the right wrist will be addressed in the Remand 
that follows this decision.  


FINDINGS OF FACT

1.  The evidence reflects a diagnosis of probable arthritis 
of the left knee within one year after the veteran's 
separation from service, although x-rays of the knee were 
negative and no pertinent abnormal clinical findings were 
reported.  

2.  The claim for service connection for a left knee disorder 
is plausible.  

3.  The medical evidence does not show any chronic disorder 
manifested by headaches, either in service or subsequently.  

4.  The medical evidence does not show any residuals of a 
head injury, either in service or subsequently.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107.  

3.  The claim for service connection for residuals of a head 
injury is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records, including the report of the 
veteran's enlistment examination, are negative for any 
evidence that the veteran sustained a head injury, either 
prior to or during service; no residuals of such an injury 
were recorded.  The service records do show that the veteran 
was seen in the clinic on three occasions.  In 1978 and again 
in 1984, he was noted to complain of headaches; on both 
occasions, sinusitis was diagnosed.  The veteran was also 
seen in the clinic once in 1981, at which time he complained 
of headaches, emesis, malaise, and lassitude; acute 
gastroenteritis was diagnosed.  The service records do not 
reflect any complaints, abnormal clinical findings, or 
diagnosis concerning the veteran's left knee.  Although they 
do show several orthopedic injuries during service, they do 
not demonstrate any injury to the veteran's left knee.  On 
the medical history portion of his retirement examination, 
the veteran indicated that he had headaches "on and off."  
The examiner, however, did not report any pertinent abnormal 
clinical findings or diagnose any chronic disorder as an 
etiology for the veteran's reported headaches.  Neither did 
the examiner record any abnormal clinical findings regarding 
the veteran's left knee or diagnose any chronic left knee 
disorder.  

A VA compensation examination was conducted in August 1998.  
The examiner recorded the veteran's history (as reported by 
him) of having sustained a head injury while he was in the 
Army while playing touch football, at which time he was hit 
in the head.  He denied having lost consciousness, but 
indicated that he sustained a minor concussion that was 
treated with Tylenol and ice at the Army clinic.  At the time 
of the VA examination, he denied having any complaints.  The 
examiner did not record any pertinent abnormal clinical 
findings.  In addition, the examiner noted the veteran's 
report of headaches.  He stated that the veteran did not give 
a history that was suggestive of either migraine or tension-
type headaches.  He indicated that the headaches were 
infrequent and were "most probably just common headaches."  

The veteran reported to the VA examiner that he had episodic 
pain in his left knee, with loss of strength when walking, 
which he described as feeling as if his knee was about to 
collapse; he denied numbness or pain at such times.  On 
examination, there was no reduction in range of motion, 
crepitus, effusion, tenderness, or deformity of the left 
knee.  Motor strength was 5/5 throughout, with normal muscle 
bulk and tone.  The examiner's diagnosis was: "Ongoing 
problem with both knees.  Most probably this is secondary to 
repetitive trauma or degenerative arthritis."  X-rays of the 
left knee were reportedly normal.  

VA outpatient treatment records dated from December 1998 to 
February 1999 do not reflect any complaints of headaches or 
other residuals of a head injury.  Neither do they show any 
complaints or abnormal clinical findings regarding a left 
knee disorder.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in March 1999.  He did not present any 
testimony regarding headaches or residuals of a head injury.  
He did testify regarding the circumstances of his claimed 
left knee injury in service, as well as the left knee 
symptoms he experienced during service and subsequently.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Left knee disorder

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that this claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Although the 
service medical records are negative for any chronic left 
knee disorder, the VA examiner's statement within one year 
after the veteran's separation from service that his left 
knee problems were probably due either to repetitive trauma 
or degenerative arthritis provides evidence that is 
sufficient to make his claim plausible.  

The Board concludes, therefore, that the veteran's claim for 
service connection for a left knee disorder is well grounded.  

Accordingly, VA has a duty to assist the veteran in 
developing evidence concerning his claim.  The Board believes 
that an orthopedic examination would be helpful in this 
regard.  This issue will be addressed further in the Remand 
that follows this decision.  

Headaches and residuals of a head injury

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

? Headaches 

The service medical records show that the veteran was seen on 
three occasions during service for complaints of headaches.  
On those occasions, either sinusitis or acute gastroenteritis 
was diagnosed.  Significantly, no chronic disorder manifested 
by headaches was diagnosed in service or has been diagnosed 
subsequent to service.  The post-service treatment records do 
not reflect any headache complaints or diagnosis or any 
headache disorder.  The VA examiner indicated that the 
veteran's history was not suggestive of migraine or tension-
type headaches.  He stated that the headaches were infrequent 
and were most probably "common headaches."  

The Board finds that, as to this claim, none of the criteria 
set forth in Epps has been met.  The record does not show 
that the veteran had any chronic headache disorder in service 
or that he currently has a chronic disorder manifested by 
headaches.  Accordingly, the claim is not plausible.  

Therefore, the claim for service connection for headaches 
must be denied as being not well grounded.  

? Residuals of a head injury 

The veteran has reported that he sustained a head injury 
during service and that he was treated for a mild concussion.  
Although the service medical records do not show any such 
treatment, the veteran's report of having been injured is 
accepted as factual for purposes of determining whether his 
claim is well grounded.  King.  Nevertheless, he is not 
competent to comment on the medical diagnosis that may have 
been appropriate following his claimed injury or on the 
relationship between any current symptoms and the claimed in-
service injury.  Espiritu; Tirpak.  

However, inasmuch as there is no evidence whatsoever of any 
residuals of such an injury during service and no evidence 
whatsoever of any current residuals of a head injury, the 
Board finds that none of the criteria for a well grounded 
claim is met as to this claim as well.  The claim is not 
plausible.  

Therefore, the claim for service connection for residuals of 
a head injury must be denied as being not well grounded.  


ORDER

The claim for service connection for a left knee disorder is 
well grounded.  

In the absence of well grounded claims, the claims for 
service connection for headaches and residuals of a head 
injury are denied.  


REMAND

Although the service medical records do not reflect any 
complaints or abnormal clinical findings regarding the 
veteran's left knee, the VA general medical examiner in 
August 1998 (less than one year after the veteran's 
separation from service) indicated that the veteran probably 
had arthritis of the left knee.  The Board notes that x-rays 
of the knee obtained at that time were reportedly normal.  
Moreover, the VA examiner did not discuss that finding in 
relation to his earlier diagnosis.  The Board believes that 
clarification of this matter is needed.  A VA orthopedic 
examination should be scheduled to determine whether the 
veteran in fact has arthritis in the left knee or any other 
chronic left knee disorder and whether any current left knee 
disorder is in any way due to service.  

Service connection has been established for tinea pedis and a 
noncompensable evaluation has been assigned.  The service 
medical records show that the veteran was treated for 
complaints of itchy, scaling feet on several occasions during 
service, even undergoing a partial course of treatment with 
oral medication.  However, the August 1998 VA examiner made 
no mention of findings regarding tinea pedis.  Nevertheless, 
the veteran was seen in the VA outpatient clinic in December 
1998 regarding his athlete's foot and a topical cream was 
prescribed.  In light of the fact that the veteran has not 
been afforded a post-service VA examination for his tinea 
pedis, which apparently was symptomatic in December 1998, he 
should be scheduled for such an examination to determine the 
current nature and severity of the disability.  

At his personal hearing in March 1999, the veteran described 
his left foot, left ankle, right wrist, left wrist, right 
knee, and right palm disabilities as producing much more 
impairment than he had apparently reported to the August 1998 
VA examiner.  He also testified that his left foot/ankle, 
right knee, and bilateral wrist disabilities became more 
symptomatic-particularly with more pain and weakness-on 
prolonged use.  In addition, he indicated that he frequently 
found it impossible even to dress himself because of limited 
motion, pain, and weakness in his wrists.  

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45 
(1999).  

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court 
held that, with any form of arthritis, the provisions of 
38 C.F.R. § 4.59, as they pertain to painful motion, must 
also be specifically addressed by the examiner.  Therefore, 
the examination and the readjudication requested on REMAND 
should include consideration of all the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In light of the minimal abnormal clinical findings reported 
by the August 1998 VA examiner and the veteran's contentions 
regarding increased symptomatology on use of his wrists, 
right knee, left foot and ankle, and right palm, an 
additional orthopedic examination should be scheduled, 
particularly for the examiner to address the veteran's 
complaints pursuant to DeLuca and the provisions of §§ 4.40, 
4.45, and 4.59.  

Accordingly, this case as to these issues is REMANDED for the 
following additional actions:  

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for his left knee, left 
foot, left ankle, left wrist, right knee, 
right hand, and right wrist.  All records 
so received should be associated with the 
claims folder.  

2.  The veteran should be requested to 
submit evidence of his claimed left knee 
injury during service, as well as 
evidence of residuals of such an injury, 
both in service and subsequent to 
service.  That evidence may include 
medical records of treatment or 
evaluation for left knee complaints, as 
well as statements from persons who 
witnessed the initial injury or can 
attest to their observation of the 
veteran concerning his claimed left knee 
problems.  

3.  The veteran should then be scheduled 
for orthopedic and dermatologic 
examinations.  All indicated special 
tests, including x-rays, should be 
completed.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiners prior to 
their examinations.  All opinions 
expressed should be supported by 
reference to pertinent evidence contained 
in the claims file.  

a. The dermatologist's report should 
clearly set forth all current 
complaints and clinical findings 
regarding tinea pedis.  

b.  The orthopedic examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to 
residuals of a left foot injury, 
residuals of left ankle injuries, 
residuals of a left wrist strain, 
residuals of a right knee injury, a 
fibrotic nodule of the right palm, and 
tendinitis of the right wrist.  
Consideration should be given to any 
loss due to reduced or excessive 
excursion, or due to decreased 
strength, speed, or endurance, as well 
as any functional loss due to absence 
of necessary structures, deformity, 
adhesion, or defective innervation.  
In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess 
fatigability, incoordination, or pain 
on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, and is evidenced by his 
visible behavior, e.g., facial 
expression or wincing, on pressure or 
manipulation.  The examiner's inquiry 
in this regard should not be limited 
to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional 
loss due to the above disabilities 
that develops on use.  In addition, 
the examiner should express an opinion 
as to whether pain or other 
manifestations occurring during flare-
ups or with repeated use could 
significantly limit functional ability 
of the affected part.  The examiner 
should portray the degree of any 
additional range of motion loss due to 
pain on use or during flare-ups.  

c)  Finally, the orthopedic examiner 
should specifically indicate:

(i) whether the veteran now has 
arthritis of the left knee or any 
other chronic left knee disorder;  

(ii) whether it is at least as 
likely as not that any current 
chronic left knee disorder is due 
to disease or injury that was 
incurred in service; 

The reasoning employed by the examiner in 
reaching the conclusions should be fully 
set forth for the record.

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 regarding the rating questions.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the statement of the case in 
May 1999, including the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 as 
applicable, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



